Citation Nr: 0324391	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  99-21 321	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.  

2.  Entitlement to service connection for alcoholism.  



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty training from July to 
October 1983 and active duty from January 1985 to August 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 RO decision which denied 
service connection for a psychiatric disability and for 
alcoholism.  

In September 2002 and August 2003, the Board undertook 
further development of the case pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  It is noted that the 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (2003).  In 
May 2003, the Board remanded the veteran's case to the RO for 
readjudication of the claim in light of evidence received 
since the July 2002 supplemental statement of the case and to 
comply with the Federal Circuit's opinion.  The action 
requested by the May 2003 remand has been completed and the 
case is now ready for appellate review by the Board.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran has a personality disorder and primary 
alcoholism which are not disabilities for VA compensation 
purposes.  

3.  A current acquired psychiatric disability has not been 
demonstrated.


CONCLUSIONS OF LAW

1.  The veteran's current personality disorder is not a 
disease within the meaning of applicable legislation for 
disability compensation purposes.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 4.9 (2002).  

2.  Service connection for alcoholism may not be established 
as a matter of law. 38 U.S.C.A. §§ 105, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.301 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326.  The VCAA and its implementing regulations provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  The claims file contains the veteran's service 
medical as well as private and VA treatment records.  In 
addition, VA examinations have been conducted regarding the 
issues on appeal.  The veteran has not reported the existence 
of any relevant evidence that is not associated with the 
claims file.  

The record also shows that the veteran has received the 
notice required by the new law and regulations.  The veteran 
and his representative have received rating decisions, 
statements of the case (SOCs), supplemental statements of the 
case (SSOCs).  These documents together relate the law and 
regulations that govern the veteran's claims.  These 
documents list the evidence considered and the reasons for 
the determinations made regarding those claims.  In 
correspondence dated in March 2002, the veteran was 
specifically advised of the notice and duty to assist 
provisions of the VCAA.  In addition, the veteran and his 
representative were informed of what evidence was needed to 
substantiate his claims, and whether the veteran or the VA 
would be responsible for obtaining the evidence.  

II.  Factual Background

A review of his service medical records reflects that the 
veteran was seen in January 1988 for symptoms related to a 
new job assignment.  A psychological assessment noted mixed 
personality disorder with irrational and borderline traits; 
occupational problems and alcohol abuse.  

A private emergency room record dated in February 1991 shows 
that the veteran was seen after cutting his arms with a razor 
blade.  The diagnoses included depression and self-
destructive behavior.  

Private hospital records dated from February 1991 to March 
1991 show that the veteran was admitted after being referred 
from emergency room treatment for lacerating his forearms in 
a suicide attempt.  A one-year history of depression was 
reported by the referring physician.  The admitting diagnosis 
was depressive disorder, not otherwise specified.  The final 
diagnosis was adjustment disorder with depressed mood.  

A July 1993 VA medical record reflects that the veteran was 
seen requesting counseling for increased agitation and 
stress, possibly related to his upcoming marriage.  The 
assessment was adjustment disorder with mixed features.  

Private hospital records dated in August 1993 reflect that 
the veteran was admitted following a suicide attempt in 
response to a break-up with his girlfriend.  The admission 
assessments included adjustment disorder with mixed emotional 
features, rule out major affective disorder; rule out 
personality disorder from the Cluster B spectrum, and status 
post probable tricyclic antidepressant overdose.  The 
discharge diagnoses were adjustiment disorder with mixed 
emotional features; and antisocial personality disorder.  

The veteran's claim for service connection was received in 
March 1997.  In a statement in support of his claim, the 
veteran reported that he increased his abuse of alcohol due 
to depression and loneliness while on active duty stationed 
in Japan.  He said that he was disciplined on several 
occasions for alcohol-related misconduct.  The veteran noted 
that his alcohol abuse progressed during service and after 
discharge he had difficulty maintaining employment secondary 
to alcohol abuse.  He indicated that he attempted suicide on 
two occasions and was psychiatrically hospitalized.  The 
veteran stated that VA treated him for depression in 1993.  
He said that his depression and anxiety symptoms were due to 
alcohol abuse.  

Records from a department of corrections dated from October 
1997 to December 1997 show that the veteran requested 
psychiatric treatment due to sleep difficulties, loss of 
concentration, depression and anxiety.  

A January 2003 psychological evaluation was conducted at the 
department of corrections in connection with the veteran's 
compensation claim.  It was noted that the veteran was the 
son of an abusive alcoholic parent and the product of a 
chaotic family upbringing.  The examiner noted that the 
veteran had a poor transition to civilian life with poor 
social, interpersonal, sexual and vocational adjustment.  
Psychological testing was conducted.  The Mini Mental State 
examination revealed no gross cognitive impairments.  The 
Minnesota Multiphasic Personality Inventory was invalidated 
by extreme elevations on all "F scale" scores.  The 
examiner indicated that although such scores could represent 
the classic "cry for help", other test data suggests that 
they more correctly indicated an "exaggeration of 
pathology."  

A claims file review and opinion is of record and dated in 
April 2003.  The VA examiner indicated that the medical 
record establishes that the veteran was involved in an 
incident in which heavy drinking and a subsequent offense of 
sodomy did occur.  It was noted that it was "not clinically 
valid" to conclude that the veteran was traumatized by an 
incident in which he caused bodily harm to another service 
member as a result of the offense.  In fact, the examiner 
indicated that such was better described by and consistent 
with a predisposing character disorder of antisocial 
personality disorder and borderline features with associated 
substance dependence which has remained constant throughout 
the period of the documented record.  The examiner felt that 
there was no evidence to suggest that the veteran's drinking 
and depression were caused by his active service, including 
basic training.  The examiner indicated that the veteran 
could not be validly deemed to be suffering from post-
traumatic stress disorder from a clinical point of view.  


III.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


A.  Service Connection for an Acquired Psychiatric Disorder

The service medical records from the veteran's periods of 
active duty show a personality disorder, and a personality 
disorder has been noted in several post-service medical 
records.  However, a personality disorder is not an acquired 
psychiatric disorder, and regulation precludes service 
connection for a personality disorder.  Beno v. Principi, 3 
Vet. App. 439 (1992); 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2002).

An acquired psychiatric disorder which is superimposed on a 
personality disorder or substance abuse may be service 
connected, if such acquired psychiatric disorder is shown to 
have been incurred in or aggravated by service.  Post-service 
medical records primarily refer an adjustment disorder.  

Medical records during service and after discharge do not 
show a chronic acquired psychiatric disorder.  Records from 
the private hospitalization in 1991, do show an admitting 
diagnosis of depression.  However, this diagnosis was 
apparently ruled out, since it was not repeated as a 
discharge diagnosis.  Similarly, a major affective disorder 
was listed as an assessment to be ruled out during 
hospitalization in August 1993.  However, that diagnosis was 
not reported in the discharge summary.

Psychiatric testing and examinations have failed to 
demonstrate the veteran has a current acquired psychiatric 
disability.  Therefore, his claim must be denied.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998).

B.  Service Connection for Alcoholism

Section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, amended former 38 U.S.C.A. §§310 and 331 (now 
redesignated as §§ 1110 and 1131) to prohibit, effective for 
claims filed after October 31, 1990, payment of compensation 
for any disability that is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  Also 
amended was 38 U.S.C.A. § 105(a) to provide that, effective 
for claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own abuse of alcohol or drugs.  

VA adopted regulations consistent with the statutory mandate 
precluding payment of compensation benefits for disability 
resulting from abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a) provides in relevant part that direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty, and not, for claims filed 
after October 31, 1990, the result of abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(d) provides that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the veteran.  Alcohol abuse is defined as 
"the use of alcoholic beverages over time, or such excessive 
use at any one time, sufficient to cause disability to or 
death of the user...."  38 C.F.R. § 3.301(d). 38 C.F.R. 
§ 3.1(m) was amended to provide that the term "in the line 
of duty" excludes any injury or disease that was the result 
of the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, that was a result of his or her abuse 
of alcohol or drugs.  

VA law does not preclude a veteran from receiving 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a veteran's service-
connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  Compensation is precluded only for (a) primary 
alcohol abuse disabilities (an alcohol abuse disability 
arising during service from voluntary and willful drinking to 
excess), and (b) secondary disabilities (such as cirrhosis of 
the liver) that result from primary alcohol abuse.  Id.  

In this case, the veteran contends that his alcoholism began 
as a result of a psychiatric disorder for which he maintains 
service connection is warranted.  However, as noted above, 
service connection for a psychiatric disorder has been 
denied.  Thus, service connection is not in effect for any 
disability in this case.  The Board also notes that a 
diagnosis of alcohol abuse was first given during active 
service.  The claim must nevertheless be denied because the 
law specifically bars service connection in this situation.  
38 U.S.C.A. § 105 precludes service connection of a 
disability resulting from alcohol or drug abuse on the basis 
of the disability's incurrence or aggravation in service.  
See also VAOPGCPREC 11-96; VAOPGCPREC 2-98.  Precedent 
opinions of the General Counsel are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  Accordingly, as there is no 
legal basis to establish service connection for primary drug 
or alcohol abuse, the matter need not be addressed further 
because the law and not the evidence is dispositive.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to service connection for a personality disorder 
is denied.  

Entitlement to service connection for alcoholism is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



